PER CURIAM
Jeffery Overbeck appeals the trial court's dissolution judgment as it relates to child support following his divorce from Amy Overbeck. We affirm.
*829We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).